--------------------------------------------------------------------------------

Exhibit 10.2(d)
 
FIRST AMENDMENT TO SECOND
AMENDED AND RESTATED CREDIT AGREEMENT
 
This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is dated as of June 22, 2018 and is by and among SENSIENT
TECHNOLOGIES CORPORATION, a Wisconsin corporation (the “Company”), the financial
institutions signatory hereto as lenders, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as administrative agent (in such
capacity, the “Administrative Agent”).


Unless otherwise indicated, all capitalized terms used herein and not otherwise
defined shall have the respective meanings provided such terms in the Credit
Agreement referred to below.


W I T N E S S E T H :


WHEREAS, the Company, the financial institutions party thereto (the “Lenders”)
and the Administrative Agent are parties to a certain Second Amended and
Restated Credit Agreement dated as of May 3, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and


WHEREAS, the Company, the Administrative Agent and the Lenders wish to amend the
Credit Agreement on the terms and conditions set forth herein;


NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:


1.             Amendments to Credit Agreement.  Upon the First Amendment
Effective Date (as defined below), the Credit Agreement is hereby amended as
follows:


(a)          Section 6.2 of the Credit Agreement is amended by deleting the
phrase “which qualifies as a sale under GAAP” from clause (b)(i) thereto.


(b)          The first proviso to clause (b)(ii) of Section 6.2 of the Credit
Agreement is amended and restated in its entirety to read as follows:


provided, that (A) at least 80% of the proceeds of transfers pursuant to such
factoring arrangement are paid in cash and (B) the Company and its Subsidiaries
do not retain a residual liability therefor in excess of 10% of the amount of
such factoring arrangement;
 

--------------------------------------------------------------------------------

2.             Representations and Warranties.  The Company hereby represents
and warrants that:


(a)          The execution, delivery and performance by the Company of this
Amendment have been duly authorized by all necessary corporate action and do not
and will not (a) require any consent or approval of the stockholders of the
Company, or any authorization, consent, approval, order, filing, registration or
qualification by or with any governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, (b) violate any provision of any
law, rule or regulation (including, without limitation, Regulation X of the
Board of Governors of the Federal Reserve System and Section 7 of the Exchange
Act or any regulation promulgated thereunder) or of any order, writ, injunction
or decree presently in effect having applicability to the Company or of the
Organizational Documents of the Company, (c) result in a breach of or constitute
a default under any indenture or loan or credit agreement or any other material
agreement, lease or instrument to which the Company or any Subsidiary is a party
or by which it or its properties may be bound or affected, or (d) result in, or
require, the creation or imposition of any Lien or other charge or encumbrance
of any nature upon or with respect to any of the properties now owned or
hereafter acquired by the Company or any Subsidiary.


(b)          This Amendment has been duly executed and delivered by the duly
authorized officers of the Company and constitutes the legal, valid and binding
obligation of the Company, enforceable in accordance with its terms, except to
the extent that such enforcement may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally or by
general equitable principles.


(c)          Both immediately before and immediately after giving effect to this
Amendment, each of the representations and warranties contained in the Credit
Agreement (other than the representation and warranty in Section 4.6 of the
Credit Agreement) is correct on and as of the date hereof as if made on such
date, except to the extent such representations and warranties related solely to
an earlier date.


(d)          Immediately before and immediately after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing.


3.             Effectiveness.  This Amendment shall become effective, and the
“First Amendment Effective Date” shall be deemed to have occurred, upon the
occurrence or satisfaction of each of the events and conditions below:


(a)          the execution and delivery hereof by the Company, the
Administrative Agent and the Required Lenders;


(b)          the Administrative Agent shall have received evidence that the
existing private placement indebtedness of the Company has been amended in a
manner consistent with the terms of this Amendment; and


(c)          the Administrative Agent (or its counsel) shall have received, in
form and substance satisfactory to it, such additional certificates, documents
and other information as the Administrative Agent shall reasonably require.


4.             References, Effect, Etc. Upon the effectiveness of this
Amendment, each reference to the Credit Agreement in the Credit Agreement or any
other Loan Document shall mean and be a reference to the Credit Agreement as
modified by this Amendment.  Except as expressly amended hereby, the Credit
Agreement and other Loan Documents, including all Guaranties and Liens granted
thereunder, shall remain in full force and effect and are hereby ratified and
confirmed.  For the avoidance of doubt, this Amendment constitutes a Loan
Document.
 
2

--------------------------------------------------------------------------------

5.             No Waiver.  The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Administrative Agent or the Lenders, nor
constitute a waiver of or consent to any provision of the Credit Agreement or
any other Loan Documents executed and/or delivered in connection therewith.


6.             Counterparts.  This Amendment may be executed in any number of
counterparts (and by the different parties hereto on separate counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed signature page of
this Amendment by facsimile or electronic transmission shall be effective as
delivery of a manually executed counterpart hereof.


7.             Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


8.             Headings.  Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.


*        *        *
 
3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
signatories to execute and deliver this Amendment as of the date first above
written.
 

 
SENSIENT TECHNOLOGIES CORPORATION, as Company
   

 
By:
 

Name:
 
Title:

 
[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]
 

--------------------------------------------------------------------------------

 
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent and as a Lender
   

 
By:
 

Name:
 
Title:

 
[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]
 

--------------------------------------------------------------------------------

[LENDER]
   

 
By:
 

Name:
 
Title:


[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]
 
 

--------------------------------------------------------------------------------